Mr. Justice Burroughs delivered the opinion of the Court. Upon examination of the record in this case we are satisfied that appellees E. V. Baldwin, Loyal P. Griswold, S. N. Griswold and S. P. McCracken established on the trial in the court below the material facts alleged in their petition, and therefore were the holders of warehouse receipts for the grades of wheat they delivered to insolvent, Blatchley, to be stored in his public warehouse of grade “ B ” at White Hall, Illinois, at a storage charge of half a cent per bushel per month for the term stated, except the first month, said wheat, or the like grade of wheat, to be by said Blatchley delivered to them on demand, as contended for by them in the pleadings filed in the trial court, and were therefore entitled to a lien on the wheat in question in this case. We are also satisfied that appellants’ written instrument set out in his petition to the County Court, constituting the contract between them and insolvent, Blatchley, was not a “ warehouse receipt,” as contended by them, but a sale by way of mortgage, by insolvent, Blatchley, to them, of 6,000 bushels of wheat, at the date of said writing, then in his elevator at White Hall, and that from the evidence it appears that said Blatchley, long before said assignment, had delivered to appellants the wheat described in said writing, but that said Blatchley still owes appellees the indebtedness contended for by them, but they have no lien on the wheat in question. We are of the opinion that the final order and decree rendered herein by the County Court of Greene County is in accordance with the law and the evidence in this case, therefore we affirm it. Decree affirmed.